Citation Nr: 1126994	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for residuals of a complete hysterectomy.

3.  Entitlement to service connection for a cholecystectomy.

4.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty with the Army from July 1976 to September 1980, with subsequent Reserve service.  The Veteran also served on active military duty with the Air Force from March 2003 to March 2005, with prior Reserve service.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006, November 2006, August 2007, and January 2008 rating decisions by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs.

Preliminarily, the Board notes that the issue of entitlement to an increased initial evaluation for service-connected asthma is not on appeal.  In a March 30, 2006 rating decision, service connection was granted for asthma.  On March 29, 2007, the Veteran filed a notice of disagreement (NOD) regarding the evaluation.  On August 6, 2007, the RO issued a statement of the case (SOC).  On November 16, 2007, the Veteran filed a substantive appeal regarding the asthma evaluation.  As the Veteran's representative noted in a November 2007 fax note submitted to the RO, the substantive appeal was submitted 30 days past the regulatory deadline:  over 60 days after the mailing date of the SOC (August 6, 2007) and over one year after the mailing date of the original rating decision (March 30, 2006).  See 38 C.F.R. § 20.302(b) (2010).  Accordingly, the RO properly did not include this issue in the July 2010 supplemental statement of the case (SSOC) nor certify the issue on appeal to the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009) (holding that the filing of a substantive appeal is not a jurisdictional requirement and the timeliness requirement may be waived where the RO's actions indicate an appeal is perfected).  The Board has not, therefore, addressed this issue herein.  

The issue of entitlement to an increased initial evaluation for cervical spine degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2010, prior to the promulgation of a decision in this appeal, the Veteran notified VA that she wished to withdraw her appeal regarding the claim of entitlement to service connection for anemia, residuals of a complete hysterectomy and cholecystectomy, the three issues listed in the July 2010 SSOC.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the three issues on appeal addressed in the July 2010 SSOC have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision and is effective regarding all notices of disagreement (NODs) and substantive appeals.  38 C.F.R. § 20.204(b), (c).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  

In a March 20, 2006 rating decision, the RO denied service connection for anemia.  In a November 20, 2006 rating decision, the RO denied service connection for all hysterectomy residuals.  In a March 29, 2007 NOD, the Veteran expressed her disagreement with various issues, including service connection for anemia and residuals of a total hysterectomy, including gallbladder residuals.  In an August 6, 2007 SOC, the RO denied various issues, including service connection for anemia and residuals of a total hysterectomy, including gallbladder residuals.  By filing a November 16, 2007 substantive appeal, the Veteran perfected an appeal regarding the following issues:  entitlement to service connection for a thyroid nodule, a gastrointestinal disorder, excessive daytime sleepiness, residuals of a total hysterectomy, including removal of the gallbladder, and irritable bowel syndrome; and entitlement to an increased initial evaluation for a major depressive disorder.  

The Board notes that the appeal regarding the issue of entitlement to service connection for anemia was untimely in that it was received more than 60 days after the mailing date of the SOC (August 6, 2007) and more than one year after the mailing of the original rating decision (March 30, 2006).  But because the RO issued a subsequent SSOC in July 2010 regarding this issue, it has treated it as perfected and the Board accordingly finds that it has jurisdiction over the issue.  See Percy, 23 Vet. App. at 44-46 (holding that the filing of a substantive appeal is not a jurisdictional requirement and the timeliness requirement may be waived where the RO's actions indicate an appeal is perfected).  The November 2007 substantive appeal served as an NOD regarding the evaluation assigned to the cervical spine degenerative disc disease.  

Also in November 2007, the Veteran submitted a statement that she wished to withdraw her appeals regarding an increased evaluation for major depressive disorder, and for service connection for excessive daytime sleepiness and vision loss.  In a January 2008 rating decision, the RO granted service connection for a thyroid nodule and irritable bowel syndrome with diverticulitis and reflux disease.  Accordingly, the remaining issues on appeal at that time were entitlement to service connection for anemia and residuals of a total hysterectomy, including cholecystectomy.  Regarding the issue of entitlement to an increased initial evaluation for cervical spine degenerative disc disease, although an NOD had been filed, the RO had not yet issued an SOC.  

In July 2010, the RO issued an SSOC which addressed the following issues:  entitlement to service connection for anemia, endometriosis, status post total hysterectomy, and a cholecystectomy (removal of the gallbladder).  In August 2010, the Veteran submitted an SSOC notice response form.  On that form, she checked a box that indicated that she wished to withdraw her appeal.  Because the Veteran did not state that she wished to withdraw her entire appeal, but submitted a form in response to the SSOC that only addressed 3 issues, the Board finds that the withdrawal is only effective regarding those 3 issues.  Thus her withdrawal is sufficient to withdraw the issues as listed in the July 2010 SSOC, but not as to the issue of entitlement to an increased initial evaluation for a service-connected cervical spine disability.  Accordingly, there remains no allegation of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the 3 service connection issues, and the appeal as to those issues is dismissed.


ORDER

The appeal regarding the issues of entitlement to service connection for anemia, residuals of a complete hysterectomy, and for a cholecystectomy is dismissed.


REMAND

Regarding the issue of entitlement to an increased initial evaluation for the Veteran's service-connected cervical spine degenerative disc disease, the appeal must be remanded for the issuance of an SOC.  When an NOD has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In an August 2007 rating decision, the RO granted service connection for cervical spine degenerative disc disease.  On a November 2007 substantive appeal form, the Veteran expressly indicated her agreement with the evaluation assigned to her service-connected cervical spine disability.  The RO has not yet issued an SOC regarding this issue.  The Board is, therefore, obligated to remand this issue.

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and her representative on the issue of entitlement to an increased initial evaluation for service-connected cervical spine degenerative disc disease.  The Veteran should be advised of the time period within which to perfect her appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


